DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed April 28, 2022.
Claims 8-15 are pending.  Claims 1-7 have been canceled.  Entry of this amendment is accepted and made of record.
Response to Arguments
Applicant’s arguments, see Remarks, filed April 28, 2022, with respect to claims 8-15 have been fully considered and are persuasive.  The previous rejection of claims 8-15 has been withdrawn. 

Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior at available does not teach or fairly suggest, alone or in combination, the specific limitation of a system for measuring temperature via distributed temperature sensing comprising: at least one of the first fiber optic cable or the second fiber optic cable comprising a multimode optical fiber including, from the center to the periphery: a central core having a refractive index that decreases progressively from a center of the central core to an edge of the core, the refractive index following an alpha profile such that the central core has a value of alpha in the range of 1.70 to 1.98; and a cladding having a refractive index smaller than a minimum refractive index of the central core; wherein a bandwidth-length product of the multimode optical fiber has a value greater than 2000MHz-km at 1550nm and the bandwidth-length product is highest within a region from 1450nm to 1650nm, in independent claim 8 when combined with the limitations of a first fiber optic cable; a second fiber optic cable; a first coupler coupled to the first fiber optic cable; a second coupler coupled to the second fiber optic cable; and an optical isolator disposed between the first coupler and the second coupler and in optical communication with the first coupler and the second coupler also in claim 8 distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 8-15. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855